 1                                    UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Kevin Albert Sunseri,                                   Case No.: 2:19-cv-00715-JAD-VCF

 4               Petitioner
                                                                    Order Dismissing Case
 5 v.

 6 Sheriff Lombardo,

 7               Respondents

 8

 9              On May 13, 2019, this court entered an order directing petitioner to show cause why this

10 habeas case under 28 U.S.C. § 2241 should not be dismissed for lack of state court exhaustion. 1

11 The court allowed petitioner until June 3, 2019, to make the necessary showing, 2 and he was

12 advised that failure to timely respond to the order would result in dismissal without further

13 notice. 3 Petitioner has failed to file a response to the court’s order to show cause.

14              IT IS THEREFORE ORDERED that the petition for writ of habeas corpus is

15 DISMISSED without prejudice due to petitioner’s failure to exhaust state court remedies. The

16 Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS CASE.

17              IT IS FURTHER ORDERED that a certificate of appealability is DENIED because

18 jurists of reason would not find the court’s dismissal to be debatable or wrong.

19              Dated: July 3, 2019

20                                                              _________________________________
                                                                             _____
                                                                                 _ ________
                                                                                          _ ______ _
                                                                U.S. District Judge
                                                                              Juuddgge Jennifer
                                                                                              e A.
                                                                                       Jenniffer A. Dorsey
                                                                                                    D
21

22   1
         ECF No. 3.
23   2
         Id. at 3.
     3
         Id.
